DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              LAMIA JACOBS,
                                Appellant,

                                    v.

           JOHN THORNTON and MARGARET THORNTON,
                         Appellees.

                               No. 4D20-985

                           [January 7, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Gerald Joseph Curley, Jr., Judge; L.T. Case No. 2017-CA-
008154-XXXX-MB.

    Yvette Trelles of Trelles & Bichler, LLC, North Palm Beach, and James
I. Glasser of Wiggin and Dana LLP, New Haven, Connecticut, for appellant.

   Eric D. Isicoff, Teresa Ragatz and Christopher M. Yannuzzi of Isicoff
Ragatz, Miami, and Robert D. Critton, Jr. and J. Chris Bristow of Critton
Luttier Coleman, LLP, West Palm Beach, for appellees.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.